              EXHIBIT A




Case 2:20-cv-01295 Filed 08/21/20 Page 1 of 51 Document 2-1
   Case 2020CV000644         Document 10   Filed 07-15-2020    Page 1 of 11
                                                                              FILED
                                                                              07-15-2020
                                                                              Clerk of Circuit Court
                                                                              Kenosha County
                                                                              2020CV000644
                                                                              Honorable Chad G
                                                                              Kerkman
                                                                              Branch 8
STATE OF WISCONSIN____              ____CIRCUIT COURT____ ____KENOSHA COUNTY

ZACHARY M. FAULKNER,
3907 – 16th Avenue
Kenosha, WI 53140,
                                                              SUMMONS
                Plaintiff,

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,                                Case No.:
                                                  Case Code: 30101
UNITEDHEALTHCARE INSURANCE COMPANY,
a foreign corporation
c/o CT Corporation System, Registered Agent
301 S. Bedford Street, Suite 1
Madison, WI 53703,                                Hon.

HUMANA WISCONSIN HEALTH ORGANIZATION
            INSURANCE CORPORATION,
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,
                                                        AMOUNT CLAIMED GREATER
                Involuntary Plaintiff,                      THAN $5,000.00

           v.

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

US FOODS, INC.,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

                                            1

          Case 2:20-cv-01295 Filed 08/21/20 Page 2 of 51 Document 2-1
   Case 2020CV000644           Document 10      Filed 07-15-2020       Page 2 of 11




TRANS-PORTE, INC.,
d/b/a US Foods, Inc.
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

ABC INSURANCE COMPANY,
a fictitious corporation,

JEAN CARLOS FLORES-RIVERA,
540 Bentley Street
Oviedo, FL 32765-8241, and

DEF INSURANCE COMPANY,
a fictitious corporation,

                 Defendants.
_____________________________________________________________________________________

THE STATE OF WISCONSIN

TO EACH PERSON NAMED ABOVE AS A DEFENDANT:

          You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of the legal

action.

          Within forty-five (45) days after receiving this Summons, you must respond to the

Complaint with a written Answer, as that term is used in Chapter 802 of the Wisconsin Statutes.

The court may reject or disregard an Answer that does not follow the requirements of the statutes.

The Answer must be sent or delivered to the court, whose address is 912 - 56th Street, Kenosha,

Wisconsin 53140, and to HABUSH HABUSH & ROTTIER S.C.®, plaintiff’s attorneys whose

address is 6905 Green Bay Road, Suite 201, Kenosha, Wisconsin 53142. You may have an

attorney help or represent you.




                                                  2

             Case 2:20-cv-01295 Filed 08/21/20 Page 3 of 51 Document 2-1
   Case 2020CV000644       Document 10        Filed 07-15-2020       Page 3 of 11




       If you do not provide a proper Answer within forty-five (45) days, the court may grant

judgment against you for the award of money or other legal action requested in the Complaint, and

you may lose your right to object to anything that is or may be incorrect in the Complaint. A

judgment may be enforced as provided by law. A judgment awarding money may become a lien

against any real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.


       Dated at Kenosha, Wisconsin this 15th day of July 2020.

                                                    HABUSH HABUSH & ROTTIER S.C.®
                                                    Attorneys for Plaintiff


                                                    Electronically signed by Andrew S. Wier
                                                    Andrew S. Wier, State Bar No 1072520

P.O. ADDRESS:

6905 Green Bay Road, Suite 201
Kenosha, WI 53142
Tele: (262) 652-4900
FAX: (262) 697-5904
Email: awier@habush.com




                                               3

           Case 2:20-cv-01295 Filed 08/21/20 Page 4 of 51 Document 2-1
   Case 2020CV000644         Document 10      Filed 07-15-2020    Page 4 of 11
                                                                                 FILED
                                                                                 07-15-2020
                                                                                 Clerk of Circuit Court
                                                                                 Kenosha County
                                                                                 2020CV000644
                                                                                 Honorable Chad G
                                                                                 Kerkman
                                                                                 Branch 8
STATE OF WISCONSIN                       CIRCUIT COURT               KENOSHA COUNTY

ZACHARY M. FAULKNER,
3907 – 16th Avenue
Kenosha, WI 53140,
                                                                 COMPLAINT
                Plaintiff,

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,                                Case No.:
                                                  Case Code: 30101
UNITEDHEALTHCARE INSURANCE COMPANY,
a foreign corporation
c/o CT Corporation System, Registered Agent
301 S. Bedford Street, Suite 1
Madison, WI 53703,                                Hon.

HUMANA WISCONSIN HEALTH ORGANIZATION
            INSURANCE CORPORATION,
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,
                                                           AMOUNT CLAIMED GREATER
                Involuntary Plaintiff,                         THAN $5,000.00

           v.

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

US FOODS, INC.,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

                                               1

          Case 2:20-cv-01295 Filed 08/21/20 Page 5 of 51 Document 2-1
   Case 2020CV000644         Document 10       Filed 07-15-2020        Page 5 of 11




TRANS-PORTE, INC.,
d/b/a US Foods, Inc.
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

ABC INSURANCE COMPANY,
a fictitious corporation,

JEAN CARLOS FLORES-RIVERA,
540 Bentley Street
Oviedo, FL 32765-8241, and

DEF INSURANCE COMPANY,
a fictitious corporation,

               Defendants.
_____________________________________________________________________________________

       The above-named plaintiff by HABUSH HABUSH & ROTTIER S.C.®, his attorneys, as

and for a Complaint against the above-named defendants, alleges and shows to the Court as

follows:

       1.      At the present time the plaintiff, Zachary M. Faulkner, is an adult citizen and

resident of the State of Wisconsin, currently residing at 3907 – 16th Avenue, Kenosha, Wisconsin.

       2.      At the present time the involuntary plaintiff, American Family Mutual Insurance

Company, S.I. (hereinafter “American Family”), is a domestic corporation duly organized and

existing under and by virtue of the laws of the State of Wisconsin, with offices of its registered

agent, Corporation Service Company, located at 8040 Excelsior Drive, Suite 400, Madison,

Wisconsin; the said insurance company is an involuntary plaintiff by reason of §803.03 Wis. Stats.,

as it has an interest in the plaintiff’s claim by reason of its being a medical payments carrier for

the plaintiff, Zachary M. Faulkner.




                                                 2

            Case 2:20-cv-01295 Filed 08/21/20 Page 6 of 51 Document 2-1
   Case 2020CV000644         Document 10        Filed 07-15-2020        Page 6 of 11




       3.      At the present time the involuntary plaintiff, UnitedHealthcare Insurance Company

(hereinafter “UnitedHealthcare”), is a foreign corporation duly licensed to do business in the State

of Wisconsin, with offices of its with offices of its registered agent, CT Corporation System,

located at 301 S. Bedford Street, Suite 1, Madison, Wisconsin; the said insurance company is an

involuntary plaintiff by reason of §803.03 Wis. Stats., as it has an interest in the plaintiff’s claim

by reason of its being a health insurance carrier for the plaintiff, Zachary M. Faulkner.

       4.      At the present time the involuntary plaintiff, Humana Wisconsin Health

Organization Insurance Corporation (hereinafter “Humana”), is a domestic corporation duly

organized and existing under and by the laws of the State of Wisconsin, with offices of its with

offices of its registered agent, Corporation Service Company, located at 8040 Excelsior Drive,

Suite 400, Madison, Wisconsin; the said insurance company is an involuntary plaintiff by reason

of §803.03 Wis. Stats., as it has an interest in the plaintiff’s claim by reason of its being a health

insurance carrier for the plaintiff, Zachary M. Faulkner.

       5.      At the present time, the defendant, Zurich American Insurance Company

(hereinafter “Zurich”), is a foreign corporation duly licensed to do business in the State of

Wisconsin, with offices of its registered agent, Corporation Service Company, located at 8040

Excelsior Drive, Suite 400, Madison, Wisconsin; upon information and belief, said defendant,

Zurich does substantial business in Kenosha County; said defendant Zurich is engaged in the

business of writing and selling motor vehicle liability insurance; prior to the date of this accident,

August 3, 2017, the defendant corporation had issued its policy of insurance to US Foods, Inc.,

and/or Trans-Porte, Inc., d/b/a US Foods, Inc., insuring it/them and anyone operating its/their

motor vehicles with consent, including defendant, Jean Carlos Flores Rivera, against any liability

imposed by law arising out of the negligent operation of the US Foods, Inc., and/or Trans-Porte,



                                                  3

            Case 2:20-cv-01295 Filed 08/21/20 Page 7 of 51 Document 2-1
   Case 2020CV000644         Document 10         Filed 07-15-2020        Page 7 of 11




Inc., d/b/a US Foods, Inc., vehicles and/or other acts of negligence which policy of insurance was

in full force and effect at the time of this accident; at the time of the accident Jean Carlos Flores

Rivera was operating, with permission and consent, a vehicle owned by US Foods, Inc., and/or

Trans-Porte, Inc., d/b/a US Foods, Inc.; in the contract of insurance, Zurich reserved the right to

settle or adjust any claims arising thereunder and to defend any lawsuits instituted by virtue of any

such claims and it has a direct interest in this litigation; by virtue of the laws of the State of

Wisconsin, Zurich is a proper defendant herein.

       6.      Upon information and belief, at the present time, the defendant, US Foods, Inc.

(hereinafter “US Foods”) is a foreign corporation, duly licensed to do business in the State of

Wisconsin, with offices of its registered agent, Corporation Service Company, located at 8040

Excelsior Drive, Suite 400, Madison, Wisconsin;.

       7.      Upon Information and belief, at the present time, the defendant, Trans-Porte, Inc.

d/b/a US Foods, Inc. (hereinafter “Trans-Porte”) is a foreign corporation, duly licensed to do

business in the State of Wisconsin, with offices of its registered agent, Corporation Service

Company, located at 8040 Excelsior Drive, Suite 400, Madison, Wisconsin;.

       8.      An unknown insurance company, herein designated pursuant to §807.12 Wis.

Stats., by the fictitious name of ABC Insurance Company, may have issued a policy of insurance

to Trans-Porte which policy provided coverage to said corporation for claims such as those

hereinafter set forth in this Complaint and which policy of insurance was in full force and effect

at the time of the hereinafter described matter; in the contract of insurance, this defendant insurance

company may have reserved the right to settle or adjust any claims arising thereunder and to defend

any lawsuits instituted by virtue of any such claims; by virtue of this contract of insurance, this

defendant insurance company is a proper party defendant herein.



                                                  4

            Case 2:20-cv-01295 Filed 08/21/20 Page 8 of 51 Document 2-1
   Case 2020CV000644          Document 10        Filed 07-15-2020        Page 8 of 11




         9.      Upon information and belief, the defendant, Jean Carlos Flores-Rivera is an adult

citizen and resident of the State of Florida, with his last known address at 540 Bentley Street,

Oviedo, Florida.

         10.     An unknown insurance company, herein designated pursuant to §807.12 Wis.

Stats., by the fictitious name of DEF Insurance Company, may have issued a policy of insurance

to Jean Carlos Flores Rivera which policy provided coverage to him for claims such as those

hereinafter set forth in this Complaint and which policy of insurance was in full force and effect

at the time of the hereinafter described matter; in the contract of insurance, this defendant insurance

company may have reserved the right to settle or adjust any claims arising thereunder and to defend

any lawsuits instituted by virtue of any such claims; by virtue of this contract of insurance, this

defendant insurance company is a proper party defendant herein.

         11.     On or about the 3rd day of August 2017, the plaintiff, Zachary M. Faulkner, was

operating his motor vehicle eastbound in the 6500 block of CTH KR/1st Street in the Town of

Somers, County of Kenosha, State of Wisconsin.

         12.     At the same time and place, plaintiff’s vehicle was legally stopped in traffic in the

6500 block of eastbound CTH KR/1st Street waiting for a train to pass on the railway tracks.

         13.     At the same time and place, the defendant, Jean Carlos Flores-Rivera, was operating

a semi-tractor with a trailer eastbound in the 6500 block of CTH KR/1st Street, in the Town of

Somers, County of Kenosha, State of Wisconsin.

         14.     At the same time and place, the defendant, Jean Carlos Flores-Rivera was operating

a semi-tractor with a trailer which semi-tractor and trailer were owned by US Foods and/or Trans-

Porte.




                                                   5

               Case 2:20-cv-01295 Filed 08/21/20 Page 9 of 51 Document 2-1
    Case 2020CV000644        Document 10        Filed 07-15-2020        Page 9 of 11




        15.      At the same time and place defendant, Jean Carlos Flores-Rivera, operated his

semi-tractor and trailer into the back of a Chevrolet Impala automobile with such great force which

caused that Chevrolet Impala to collide with the back of the vehicle operated by the plaintiff,

Zachary M. Faulkner, which caused plaintiff’s vehicle to propel forward and under a flat-bed semi-

tractor and trailer which was stopped in front of him.

        16.      At the same time and place, defendant, Jean Carlos Flores-Rivera, was driving in a

distracted and inattentive manner in violation of §346.89(1), Wis. Stats.,

        17.      Defendant, Jean Carlos Flores-Rivera, was negligent in the manner in which he

operated his motor vehicle and was otherwise negligent.

        18.      Upon information and belief, at the same time and place, the defendant, Jean Carlos

Flores-Rivera, was employed by US Foods and/or Trans-Porte and was acting in the scope of his

employment operating a semi-tractor with a trailer owned by his employer, US Foods and/or

Trans-Porte, with owner’s permission and consent, in an eastbound direction in the 6500 block of

CTH KR/1st Street, in the Town of Somers, County of Kenosha, State of Wisconsin,

        19.      Upon information and belief, while in the scope of his employment with US Foods

and/or Trans-Porte, defendant Jean Carlos Flores-Rivera was driving in a negligent manner,

causing the semi-tractor and trailer to collide with a Chevrolet Impala which such force as to cause

it to collide with the back of the vehicle operated by the plaintiff, Zachary M. Faulkner, seriously

injuring the plaintiff.

        20.      Under the doctrine of respondeat superior, the defendant(s), US Foods and/or

Trans-Porte, are vicariously liable for the negligence of Jean Carlos Flores-Rivera in causing the

injuries and damages suffered by plaintiff, Zachary M. Faulkner and was otherwise negligent.




                                                  6

              Case 2:20-cv-01295 Filed 08/21/20 Page 10 of 51 Document 2-1
   Case 2020CV000644         Document 10         Filed 07-15-2020        Page 10 of 11




       21.      On information and belief, the defendant, Jean Carlos Flores-Rivera, was negligent

in the manner in which he operated the semi-tractor and was otherwise negligent.

       22.      The above and foregoing acts of negligence on the part of the defendants were a

direct and proximate cause of the injuries and damages sustained by the plaintiff, Zachary M.

Faulkner.

       23.      As a result of the negligence on the part of the defendants as afore alleged, the

plaintiff, Zachary M. Faulkner, sustained permanent injuries and damages, including past and

future pain, suffering and disability and loss of enjoyment of life; past wage loss and impairment

of future earning capacity; past and future medical expenses and other compensable injuries.

       24.      Involuntary plaintiff, American Family, is the medical payments carrier for the

plaintiff, Zachary M. Faulkner, and as such carrier was obliged to pay hospital and medical bills

for the treatment of said plaintiff for the injuries sustained as afore alleged; by reason of said

injuries, American Family may have expended money as and for hospital and medical bills and

will be so obliged in the future and, therefore, may have a subrogation interest herein to the extent

of its payments.

       25.      Involuntary plaintiff, UnitedHealthcare, is a health insurance carrier for the

plaintiff, Zachary M. Faulkner, and as such carrier was obliged to pay hospital and medical bills

for the treatment of said plaintiff for the injuries sustained as afore alleged; by reason of said

injuries, UnitedHealthcare may have expended money as and for hospital and medical bills and

will be so obliged in the future and, therefore, may have a subrogation interest herein to the extent

of its payments.

       26.      Involuntary plaintiff, Humana, is a health insurance carrier for the plaintiff, Zachary

M. Faulkner, and as such carrier was obliged to pay hospital and medical bills for the treatment of



                                                  7

             Case 2:20-cv-01295 Filed 08/21/20 Page 11 of 51 Document 2-1
    Case 2020CV000644        Document 10         Filed 07-15-2020         Page 11 of 11




said plaintiff for the injuries sustained as afore alleged; by reason of said injuries, Humana, may

have expended money as and for hospital and medical bills and will be so obliged in the future

and, therefore, may have a subrogation interest herein to the extent of its payments.

        WHEREFORE, the plaintiff demands judgment against the defendants in an amount

sufficient to constitute fair and reasonable compensation for all of the injuries and damages

sustained by the plaintiff together with actual reasonable attorney’s fees and costs and

disbursements as allowed by law.

        Plaintiff further demands, in the event of settlement or verdict in favor of the plaintiff, the

Court to grant an order declaring the plaintiff’s rights to such settlement or verdict proceeds to be

paramount to that of any subrogated party.

        Finally, in the event of any subrogated party’s failure to respond to this Complaint in a

timely manner, the plaintiff requests this court to grant an order dismissing the subrogated parties

from this action and barring any claim for subrogation and/or reimbursement and barring the

subrogated parties from participating in any judgment or settlement in this action.

        Plaintiff alleges that his damages are more than the minimum amount necessary to invoke

the jurisdiction of this Court.

        Dated at Kenosha, Wisconsin this 15th         day of July 2020.

                                                        HABUSH HABUSH & ROTTIER S.C.®
                                                        Attorneys for Plaintiff


                                                        Electronically signed by Andrew S. Wier
                                                        Andrew S. Wier, State Bar No 1072520
P.O. ADDRESS:
6905 Green Bay Road, Suite 201
Kenosha, WI 53142
Tele: (262) 652-4900
FAX: (262) 697-5904
Email: awier@habush.com

                                                  8

           Case 2:20-cv-01295 Filed 08/21/20 Page 12 of 51 Document 2-1
                      Case 2020CV000644              Document 1        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                 C/O CORPORATION SERVICE CO
                                 8040 EXCELSIOR DRIVE, SUITE 400
                                 MADISON WI 53717



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 13 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 7        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 ABC INSURANCE COMPANY
                                 A FICTITIOUS CORPORATION
                                 MADISON WI 53717




                                                                                                              D
                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                            E
                of documents in court cases.




                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                          C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                     A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.


                                                                   D
                                                    E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic



                                                  R
                party.




                       N
                Pro Se opt-in code: 52873e

                Unless you register as an electronic party, you will be served with traditional paper documents



                     U
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 14 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 9        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 DEF INSURANCE COMPANY
                                 A FICTITIOUS CORPORATION
                                 MADISON WI 53717




                                                                                                              D
                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                            E
                of documents in court cases.




                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                          C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                     A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.


                                                                   D
                                                    E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic



                                                  R
                party.




                       N
                Pro Se opt-in code: 52873e

                Unless you register as an electronic party, you will be served with traditional paper documents



                     U
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 15 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 8        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 JEAN CARLOS FLORES-RIVERA
                                 540 BENTLEY STREET
                                 OVIEDO FL 32765




                                                                                                              D
                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                            E
                of documents in court cases.




                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                          C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                     A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.


                                                                   D
                                                    E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic



                                                  R
                party.




                       N
                Pro Se opt-in code: 52873e

                Unless you register as an electronic party, you will be served with traditional paper documents



                     U
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 16 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 8        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 JEAN CARLOS FLORES-RIVERA
                                 540 BENTLEY STREET
                                 OVIEDO FL 32765




                                                                                                              D
                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                            E
                of documents in court cases.




                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                          C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                     A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.


                                                                   D
                                                    E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic



                                                  R
                party.




                       N
                Pro Se opt-in code: 52873e

                Unless you register as an electronic party, you will be served with traditional paper documents



                     U
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 17 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 3        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 HUMANA WISCONSIN HEALTH ORGANIZATION INSURANCE COR...
                                 C/O CORPORATION SERVICE CO.
                                 8040 EXCELSIOR DRIVE, SUITE 400
                                 MADISON WI 53717



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 18 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
   Case 2020CV000644         Document 11   Filed 07-15-2020    Page 1 of 2
                                                                             FILED
                                                                             07-15-2020
                                                                             Clerk of Circuit Court
                                                                             Kenosha County
                                                                             2020CV000644
                                                                             Honorable Chad G
                                                                             Kerkman
                                                                             Branch 8
STATE OF WISCONSIN____              ____CIRCUIT COURT____ ____KENOSHA COUNTY

ZACHARY M. FAULKNER,
3907 – 16th Avenue                                            PLAINTIFF’S DEMAND
Kenosha, WI 53140,                                              FOR JURY TRIAL

                Plaintiff,

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,                                Case No.:
                                                  Case Code: 30101
UNITEDHEALTHCARE INSURANCE COMPANY,
a foreign corporation
c/o CT Corporation System, Registered Agent
301 S. Bedford Street, Suite 1
Madison, WI 53703,                                Hon.

HUMANA WISCONSIN HEALTH ORGANIZATION
            INSURANCE CORPORATION,
a domestic corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,
                                                        AMOUNT CLAIMED GREATER
                Involuntary Plaintiff,                      THAN $5,000.00

           v.

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

US FOODS, INC.,
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

                                            1

          Case 2:20-cv-01295 Filed 08/21/20 Page 19 of 51 Document 2-1
   Case 2020CV000644         Document 11        Filed 07-15-2020        Page 2 of 2




TRANS-PORTE, INC.,
d/b/a US Foods, Inc.
a foreign corporation
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

ABC INSURANCE COMPANY,
a fictitious corporation,

JEAN CARLOS FLORES-RIVERA,
540 Bentley Street
Oviedo, FL 32765-8241, and

DEF INSURANCE COMPANY,
a fictitious corporation,

               Defendants.
_____________________________________________________________________________________

       Plaintiff, Zachary M. Faulkner, by his attorneys, HABUSH HABUSH & ROTTIER S.C.®,

hereby demands a trial by a twelve-person jury in the above-entitled action.

       Dated at Kenosha, Wisconsin this 15th day of July 2020.

                                                      HABUSH HABUSH & ROTTIER S.C.®
                                                      Attorneys for Plaintiff


                                                      Electronically signed by Andrew S. Wier
                                                      Andrew S. Wier, State Bar No 1072520

P.O. ADDRESS:

6905 Green Bay Road, Suite 201
Kenosha, WI 53142
Tele: (262) 652-4900
FAX: (262) 697-5904
Email: awier@habush.com




                                                 2

           Case 2:20-cv-01295 Filed 08/21/20 Page 20 of 51 Document 2-1
  Case 2020CV000644            Document 12     Scanned 07-15-2020     Page 1 of 1

STATE OF WISCONSIN                CIRCUIT COURT       KENOSHA COUNTY                  For Official Use

                                                      CONFERENCE ORDER
Zachary M. Faulkner et al                             AND NOTICE OF
Plaintifffs)
                                                      SCHEDULING
                                                      CONFERENCE                          FILED
vs.
                                                                                          JUL 15 2020
Zurich American Insurance Company et al               Case No. 2020CV 000644        REBECCA MATOSKA-MEMTINK
Defendant(s)                                          Judge Chad G. Kerkman          CLERK OF CiRCUITCOURT



This case is scheduled for:        Scheduling Conference pursuant to Sec. 802.10(3) Stats.
DATE;                              Thursday, November 19th, 2020
TIME:                              9:15 AM
COURT OFFICIAL:                    Chad G. Kerkman
LOCATION:                          Room:228 Kenosha County Courthouse
                                   912 56th Street, Kenosha, WI 53140

THE COURT ORDERS:
1. The plaintiff shall serve this notice upon all defendants to this action and provide proof of
service to the court. Any party in this case who causes another party to be joined shall serve this
notice upon the joined party and provide proof of service to the court.

2. All plaintiffs and defendants named in this case shall appear either in person OR by
attorney of record; unless otherwise authorized by the court.

3. Any party who fails to comply with this order may have the court enter an order pursuant to
Sec. 805.03 and 804.12, Stats, which may include a finding of contempt of court and entry of a
default judgment against the offending party.

4. If you intend to challenge the allegations by the plaintiff in the complaint, you must file a
written Answer within the number of days specified on the summons. If you do not file such an
Answer you do not have to appear at the above date and time.

Dated : July 15, 2020
                                                      [X] JUDGE CHAD G. KERKMAN
                                                          Circuit Court Judge, Branch 8




6/19/13   m:\counter\NOSCbrl
           Case 2:20-cv-01295 Filed 08/21/20 Page 21 of 51 Document 2-1
                      Case 2020CV000644              Document 6        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 TRANS-PORTE, INC.
                                 C/O CORPORATION SERVICE CO.
                                 8040 EXCELSIOR DRIVE, SUITE 400
                                 MADISON WI 53717



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 22 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 2        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 UNITEDHEALTHCARE INSURANCE COMPANY
                                 C/O CT CORPORATION SYSTEM
                                 301 S. BEDFORD STREET, SUITE 1
                                 MADISON WI 53703



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 23 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 5        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 US FOODS, INC.
                                 C/O CORPORATION SERVICE CO
                                 8040 EXCELSIOR DRIVE, SUITE 400
                                 MADISON WI 53717



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 24 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
                      Case 2020CV000644              Document 4        Filed 07-15-2020       Page 1 of 1
                                                                                                              FILED
STATE OF WISCONSIN                                     CIRCUIT COURT                      KENOSHA             07-15-2020
                                                                                                              Clerk of Circuit Court
Zachary M. Faulkner et al vs. Zurich American Insurance                   Electronic Filing                   Kenosha County
Company et al                                                                  Notice
                                                                                                              2020CV000644
                                                 Case No. 2020CV000644                                        Honorable Chad G
                                                 Class Code: Personal Injury/Automobile                       Kerkman
                                                                                                              Branch 8



                                 ZURICH AMERICAN INSURANCE COMPANY
                                 C/O CORPORATION SERVICE CO
                                 8040 EXCELSIOR DRIVE, SUITE 400
                                 MADISON WI 53717



                Case number 2020CV000644 was electronically filed with/converted by the Kenosha County



                                                                                                            E D
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.



                                                                                            T
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                          C
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                   D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party.




                                                  R E
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                       N
                Pro Se opt-in code: 52873e




                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-653-2664.

                                                                     Kenosha County Circuit Court
                                                                     Date: July 15, 2020




GF-180(CCAP), 06/2017 Electronic Filing Notice
                                Case 2:20-cv-01295           Filed 08/21/20 Page 25 of 51 Document 2-1§801.18(5)(d), Wisconsin Statutes
                                        This form shall not be modified. It may be supplemented with additional material.
     Case 2020CV000644       Document 14          Filed 07-29-2020      Page 1 of 1
                                                                                        FILED
                                                                                        07-29-2020
                                                                                        Clerk of Circuit Court
                                                                                        Kenosha County
STATE OF WISCONSIN              CIRCUIT COURT               KENOSHA COUNTY              2020CV000644
                                  BRANCH 8


                                                                                                 For Official Use Only
ZACHARY M. FAULKNER,

               Plaintiff,                                               Case No: 20-CV-644
                                                                        Code No: 30101
AMERICAN FAMILY MUTUAL INSURANCE
COMPANY, S.I., UNITEDHEALTHCARE INSURANCE
COMPANY and HUMANA WISCONSIN HEALTH ORGANIZATION
INSURANCE COMPANY,

               Involuntary Plaintiff,
v.

ZURICH AMERICAN INSURANCE COMPANY,
US FOODS, INC., TRANS-PORTE, INC., ABC INSURANCE
COMPANY, JEAN CARLOS FLORES-RIVERA and DEF
INSURANCE COMPANY,

               Defendants.


                                  NOTICE OF APPEARANCE


        PLEASE TAKE NOTICE that we have been retained by and appear for Involuntary Plaintiff

American Family Mutual Insurance Company, S.I. in the above entitled action, and we hereby

demand that copies of all pleadings in this action subsequent to the Summons and Complaint be served

upon us at our offices at 222 W. Washington Ave., Suite 360, P.O. Box 2626, Madison, WI 53703-

2626.

        Dated this   29th day of July, 2020.

                                                  WINNER LAW FIRM, LLC

                                               By: /s/ Rick J. Mundt
                                                  RICK J. MUNDT (SBN: 1002952)
                                                  Attorneys for Involuntary Plaintiff American
                                                  Family Mutual Insurance Company, S.I.
222 W. Washington Ave., Suite 360
P.O. Box 2626
Madison, WI 53703
608/257-0257 // 608/257-0078-FAX
Email: rmundt@wwplaw.net

           Case 2:20-cv-01295 Filed 08/21/20 Page 26 of 51 Document 2-1
     Case 2020CV000644        Document 15         Filed 07-29-2020   Page 1 of 3
                                                                                    FILED
                                                                                    07-29-2020
                                                                                    Clerk of Circuit Court
                                                                                    Kenosha County
STATE OF WISCONSIN               CIRCUIT COURT              KENOSHA COUNTY          2020CV000644
                                    BRANCH 8


                                                                                          For Official Use Only
ZACHARY M. FAULKNER,

                Plaintiff,                                           Case No: 20-CV-644
                                                                     Code No: 30101
AMERICAN FAMILY MUTUAL INSURANCE
COMPANY, S.I., UNITEDHEALTHCARE INSURANCE
COMPANY and HUMANA WISCONSIN HEALTH ORGANIZATION
INSURANCE COMPANY,

                Involuntary Plaintiff,
v.

ZURICH AMERICAN INSURANCE COMPANY,
US FOODS, INC., TRANS-PORTE, INC., ABC INSURANCE
COMPANY, JEAN CARLOS FLORES-RIVERA and DEF
INSURANCE COMPANY,

                Defendants.


     CLAIM AND CROSS-CLAIM OF AMERICAN FAMILY MUTUAL INSURANCE
                            COMPANY, S.I.


        INVOLUNTARY PLAINTIFF, American Family Mutual Insurance Company, S.I.

(hereinafter “American Family”), by and through its attorneys, Winner Law Firm, LLC, responds

to Plaintiff’s Complaint as follows:

                                                 CLAIM

        1.      American Family has made payments to or on behalf of Plaintiff Zachary M.

Faulkner for medical services rendered as a result of the subject accidents. The amount of these

payments to date is Ten Thousand and 00/100 Dollars ($10,000.00). These payments, and the

medical services to which they apply, were reasonable in amount and necessarily incurred as a

result of injuries from the subject accidents.




             Case 2:20-cv-01295 Filed 08/21/20 Page 27 of 51 Document 2-1
   Case 2020CV000644         Document 15        Filed 07-29-2020        Page 2 of 3




       2.       The payments were made by American Family pursuant to its policy of automobile

liability insurance with Plaintiff Susan A. Houte, and specifically the Medical Payments coverage

thereof.    American Family’s policy of insurance with Plaintiff Susan A. Houte includes a

subrogation provision entitling it to seek recovery for amounts it has paid directly from any third-

party who may be liable for accident-related injuries and resulting medical expense.

       3.       In the event Defendants Zurich American Insurance Company, US foods, Inc.,

Trans-Porte, Inc. and/or Jean Carlos Flores-Rivera are adjudged liable for Plaintiff Zachary M.

Faulkner’s injuries and resulting medical expense, American Family is entitled to recover the

amounts it has paid for medical services directly from such Defendants.

                                         CROSS-CLAIM

       4.       Restates and incorporates by reference the foregoing Claim.

       5.       American Family is entitled to subrogation for the amounts it has paid on behalf of

Plaintiff Zachary M. Faulkner from any recovery he may receive from Defendants, any allegation

to the contrary in Plaintiff’s Complaint specifically denied herein.

       WHEREFORE, Involuntary Plaintiff American Family Mutual Insurance Company, S.I.

demands Judgment as follows:

       A.       Against Defendants Zurich American Insurance Company, US foods, Inc., Trans-

Porte, Inc. and/or Jean Carlos Flores-Rivera in an amount to be determined by the trier of fact and

not less than Ten Thousand and 00/100 Dollars ($10,000.00).

       B.       For a determination of its rights in subrogation to any recovery by Plaintiff Zachary

M. Faulkner.

       C.       For its costs and disbursements incurred herein.

       D.       For such other and further relief as the Court may deem just and proper.



                                                  2

            Case 2:20-cv-01295 Filed 08/21/20 Page 28 of 51 Document 2-1
   Case 2020CV000644     Document 15         Filed 07-29-2020    Page 3 of 3




      Dated this   29th day of July, 2020.

                                             WINNER LAW FIRM, LLC


                                        By: /s/ Rick J. Mundt
                                           RICK J. MUNDT (SBN: 1002952)
                                           Attorneys for Involuntary Plaintiff American
                                           Family Mutual Insurance Company, S.I.

222 W. Washington Ave., Suite 360
P.O. Box 2626
Madison, WI 53703
608/257-0257
608/257-0078-FAX
Email: rmundt@wwplaw.net




                                              3

         Case 2:20-cv-01295 Filed 08/21/20 Page 29 of 51 Document 2-1
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 1 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                UNITEDHEALTHCARE INSURANCE COMPANY
                                301 S. BEDFORD STREET, SUITE 1
                                C/O CT CORPORATION SYSTEM
                                MADISON WI 53703



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 30 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 2 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                HUMANA WISCONSIN HEALTH ORGANIZATION INSURANCE CORPORATION
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO.
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 31 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 3 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                ZURICH AMERICAN INSURANCE COMPANY
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 32 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 4 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                US FOODS, INC.
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 33 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 5 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                TRANS-PORTE, INC.
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO.
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 34 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 6 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                ABC INSURANCE COMPANY
                                A FICTITIOUS CORPORATION
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 35 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 7 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                JEAN CARLOS FLORES-RIVERA
                                540 BENTLEY STREET
                                OVIEDO FL 32765



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 36 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 13                Filed 07-29-2020                 Page 8 of 8

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                DEF INSURANCE COMPANY
                                A FICTITIOUS CORPORATION
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Rick J. Mundt, Wisconsin
                     attorney for American Family Mutual Insurance Company, S.I., has changed.

                     Rick J. Mundt has registered as an electronic notice party and has agreed to file any
                     documents and receive all communications from the court for this case electronically.
                     You will no longer need to provide traditional paper documents to this party. You still
                     need to provide traditional paper documents to the court and any other parties who are
                     not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 29, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 37 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
      Case 2020CV000644        Document 17     Filed 07-30-2020       Page 1 of 2
                                                                                       FILED
                                                                                       07-30-2020
                                                                                       Clerk of Circuit Court
                                                                                       Kenosha County
                                                                                       2020CV000644
STATE OF WISCONSIN                       CIRCUIT COURT                     KENOSHA COUNTY
                                            BRANCH 8


 ZACHARY M. FAULKNER,

                  Plaintiff,

 and

 AMERICAN FAMILY MUTUAL
 INSURANCE COMPANY, S.I.,
 UNITEDHEALTHCARE INSURANCE
 COMPANY OF ILLINOIS and HUMANA
 WISCONSIN HEALTH ORGANIZATION
 INSURANCE CORPORATION,

                  Involuntary Plaintiffs,
                                                              Case No. 20-CV-644
 v.                                                           Case Code No. 30101

 ZURICH AMERICAN INSURANCE
 COMPANY, US FOODS, INC., TRANS-
 PORTE, INC., ABC INSURANCE
 COMPANY, JEAN CARLOS FLORES-
 RIVERA and DEF INSURANCE
 COMPANY,

                  Defendants.


                                   NOTICE OF APPEARANCE


         PLEASE TAKE NOTICE that the law firm of Mallery & Zimmerman, S.C., by Matthew

S. Mayer, has been retained by and appears for Involuntary Plaintiff, UnitedHealthcare Insurance

Company of Illinois, in the above-entitled action, and request is hereby made that copies of all

papers subsequent to the Summons and Complaint in said action be served upon it at the office

address set forth below.




            Case 2:20-cv-01295 Filed 08/21/20 Page 38 of 51 Document 2-1
   Case 2020CV000644          Document 17    Filed 07-30-2020      Page 2 of 2




       DATED this 30th day of July 2020.

                                            MALLERY & ZIMMERMAN, S.C.
                                            Attorneys for Involuntary Plaintiff,
                                            UnitedHealthcare Insurance Company of Illinois
ADDRESS:
500 Third Street, Suite 800
P.O. Box 479
Wausau, WI 54402-0479                       BY: Electronically Signed by Matthew S. Mayer
715.845.8234 – telephone                         MATTHEW S. MAYER
715.848.1085 – facsimile                         State Bar No. 1001237
mmayer@mzattys.com




          Case 2:20-cv-01295 Filed 08/21/20 Page 39 of 51 Document 2-1
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 1 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                HUMANA WISCONSIN HEALTH ORGANIZATION INSURANCE CORPORATION
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO.
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 40 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 2 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                ZURICH AMERICAN INSURANCE COMPANY
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 41 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 3 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                US FOODS, INC.
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 42 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 4 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                TRANS-PORTE, INC.
                                8040 EXCELSIOR DRIVE, SUITE 400
                                C/O CORPORATION SERVICE CO.
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 43 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 5 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                ABC INSURANCE COMPANY
                                A FICTITIOUS CORPORATION
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 44 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 6 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                JEAN CARLOS FLORES-RIVERA
                                540 BENTLEY STREET
                                OVIEDO FL 32765



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 45 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
                     Case 2020CV000644                  Document 16                Filed 07-31-2020                 Page 7 of 7

STATE OF WISCONSIN                                CIRCUIT COURT                                 KENOSHA COUNTY

Zachary M. Faulkner et al vs. Zurich American Insurance                                     Electronic Notice
Company et al                                                                                Status Change
                                                                                         Case No: 2020CV000644



                                DEF INSURANCE COMPANY
                                A FICTITIOUS CORPORATION
                                MADISON WI 53717



                     For 2020CV000644, the electronic notice preference for Matthew Shawn Mayer,
                     Wisconsin attorney for UnitedHealthcare Insurance Company, has changed.

                     Matthew Shawn Mayer has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-653-2664.



                                                                                 Kenosha County Circuit Court
                                                                                 Date: July 31, 2020




GF-208(CCAP), 03/2010 Electronic Notice Status Change
                               Case 2:20-cv-01295 Filed 08/21/20 Page 46 of 51 Document 2-1
                                              This form shall not be modified. It may be supplemented with additional material.
   Case 2020CV000644       Document 18        Filed 07-31-2020        Page 1 of 2
                                                                                      FILED
                                                                                      07-31-2020
                                                                                      Clerk of Circuit Court
                                                                                      Kenosha County
                                                                                      2020CV000644




STATE OF WISCONSIN                    CIRCUIT COURT                      KENOSHA COUNTY

ZACHARY M. FAULKNER,

             Plaintiff,

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
UNITEDHEALTHCARE INSURANCE COMPANY,
HUMANA WISCONSIN HEALTH ORGANIZATION
       INSURANCE CORPORATION
                                          Case No.:                                 20-CV-0644
                                          Case Code:                                30101

             Involuntary Plaintiff,
                                                                    Hon. Chad G. Kerkman
                                                                    Branch 8

ZURICH AMERICAN INSURANCE COMPANY,
US FOODS, INC.,
TRANS-PORTE, INC.,
ABC INSURANCE COMPANY,
JEAN CARLOS FLORES-RIVERA, and
DEF INSURANCE COMPANY,

             Defendants.


            PLAINTIFF’S ANSWER TO AMERICAN FAMILY’S CROSS CLAIM



      NOW COMES the plaintiff, by and through his attorneys, Habush Habush & Rottier S.C. ®,

hereby answers American Family’s Cross-Claim as follows:

      1. In answering paragraph 4 of the cross-claim, the plaintiff reinstates all the allegations

          contained in the complaint.




          Case 2:20-cv-01295 Filed 08/21/20 Page 47 of 51 Document 2-1
   Case 2020CV000644       Document 18        Filed 07-31-2020        Page 2 of 2




      2. In answering paragraph 5, the plaintiff asserts this paragraph does not contain an

          allegation of ultimate fact, but appears to be a legal conclusion and/or request from

          the Court and, as such, it cannot be appropriately answered. To the extent an answer

          is required, assert a lack of knowledge or information sufficient to form a belief as to

          the truth of the allegations contained therein and therefore deny same.




      Dated at Kenosha, Wisconsin this 31st day of July 2020

                                                    HABUSH HABUSH & ROTTIER S.C.®
                                                    Attorneys for Plaintiff


                                                    Electronically signed by Andrew S. Wier
                                                    Andrew S. Wier, State Bar No 1072520
P.O. ADDRESS:
6905 Green Bay Road, Suite 201
Kenosha, WI 53142
Tele: (262) 652-4900
FAX: (262) 697-5904
Email: awier@habush.com




                                                2

         Case 2:20-cv-01295 Filed 08/21/20 Page 48 of 51 Document 2-1
      Case 2020CV000644          Document 19   Filed 08-03-2020       Page 1 of 3
                                                                                     FILED
                                                                                     08-03-2020
                                                                                     Clerk of Circuit Court
                                                                                     Kenosha County
                                                                                     2020CV000644


STATE OF WISCONSIN                         CIRCUIT COURT                   KENOSHA COUNTY
                                              BRANCH 8


 ZACHARY M. FAULKNER,

                    Plaintiff,

 and

 AMERICAN FAMILY MUTUAL
 INSURANCE COMPANY, S.I., UNITED
 HEALTHCARE INSURANCE COMPANY
 and HUMANA WISCONSIN HEALTH
 ORGANIZATION INSURANCE
 CORPORATION,

                    Involuntary Plaintiffs,
                                                              Case No. 20-CV-644
 v.                                                           Case Code No. 30101

 ZURICH AMERICAN INSURANCE
 COMPANY, US FOODS, INC., TRANS-
 PORTE, INC., ABC INSURANCE
 COMPANY, JEAN CARLOS FLORES-
 RIVERA and DEF INSURANCE
 COMPANY,

                    Defendants.


         ANSWER, COUNTERCLAIM AND CROSS-CLAIM OF INVOLUNTARY
            PLAINTIFF, UNITED HEALTHCARE INSURANCE COMPANY


         NOW COMES Involuntary Plaintiff, United HealthCare Insurance Company, by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its answer to

Plaintiff's Complaint, and its counterclaim and cross-claim, hereby alleges and shows to the

Court as follows:

         1.      In answering Paragraphs 1 through 23 of the Complaint, admits the allegations

contained therein.
                                            -1-
              Case 2:20-cv-01295 Filed 08/21/20 Page 49 of 51 Document 2-1
   Case 2020CV000644         Document 19         Filed 08-03-2020         Page 2 of 3




       2.      In answering Paragraph 24 of the Complaint, is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein.

       3.      In answering Paragraph 25 of the Complaint, admits the allegations contained

therein.

       4.      In answering Paragraph 26 of the Complaint, is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein.

                             COUNTERCLAIM AND CROSS-CLAIM

       NOW COMES Involuntary Plaintiff, United HealthCare Insurance Company, by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its cross-claim

against Plaintiff, Zachary M. Faulkner, and its counterclaim against Defendants, Zurich

American Insurance Company, US Foods, Inc., Trans-Porte, Inc. and Jean Carlos Flores-Rivera,

hereby alleges as follows:

       1.      Realleges and incorporates by reference herein the answer of Involuntary

Plaintiff, United HealthCare Insurance Company.

       2.      At all times herein, Plaintiff, Zachary M. Faulkner, was provided health insurance

benefits under an insured policy of health insurance (i.e., Certificate of Coverage) issued and

administered by United HealthCare Insurance Company.

       3.      In accordance with the terms, conditions and exclusions of said Certificate of

Coverage, United HealthCare Insurance Company made payments of health care expenses on

behalf of Plaintiff, Zachary M. Faulkner, as a result of injuries sustained in the accident of

August 3, 2017, which form the basis of this lawsuit.

       4.      United HealthCare Insurance Company makes a claim for subrogation,

reimbursement and/or recovery pursuant to the terms and provisions of the Certificate of




                                          -2-
            Case 2:20-cv-01295 Filed 08/21/20 Page 50 of 51 Document 2-1
   Case 2020CV000644          Document 19       Filed 08-03-2020        Page 3 of 3




Coverage, and, as a result of its payments made to and/or on behalf of Plaintiff, Zachary M.

Faulkner.

       5.      United HealthCare Insurance Company may pay additional benefits to and/or on

behalf of Plaintiff, Zachary M. Faulkner, and makes a claim for subrogation, reimbursement

and/or recovery for any additional payments.

       6.      As a result of the payments of health care expenses made or to be made by United

HealthCare Insurance Company, it is entitled to reimbursement from any recovery Plaintiff,

Zachary M. Faulkner, may receive as a result of the claims set forth in the Complaint.

       7.      United HealthCare Insurance Company is entitled to subrogation, reimbursement

and/or recovery against any Defendant found liable, or who has or will make payment directly or

indirectly for the injuries and damages sustained by Plaintiff, Zachary M. Faulkner, by way of

settlement, judgment or otherwise.

       WHEREFORE, Involuntary Plaintiff, United HealthCare Insurance Company, demands

judgment as follows:

       A.      On its subrogation and/or reimbursement interest, plus any other and/or future

payments of health care expenses made, or to be made, as well as interest;

       B.      For the attorneys’ fees, costs, and disbursements of this Involuntary Plaintiff; and

       C.      For such other and further relief as the Court deems just and equitable.

       DATED this 3rd day of August 2020.

                                               MALLERY & ZIMMERMAN, S.C.
                                               Attorneys for Involuntary Plaintiff, United
                                               HealthCare Insurance Company
ADDRESS:
500 Third Street, Suite 800
P.O. Box 479
Wausau, WI 54402-0479                          BY: Electronically Signed by Matthew S. Mayer
715.845.8234 – telephone                           MATTHEW S. MAYER
715.848.1085 – facsimile                           State Bar No. 1001237
mmayer@mzattys.com
                                          -3-
            Case 2:20-cv-01295 Filed 08/21/20 Page 51 of 51 Document 2-1
